IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-260-CR
AND
NO. 3-92-261-CR


STEVEN L. SOUTHALL,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NOS. 40,817 & 40,818, HONORABLE JACK W. PRESCOTT, JUDGE PRESIDING
 



PER CURIAM
	Appellant pleaded guilty and judicially confessed to the offenses of murder and
aggravated kidnapping.  Tex. Penal Code Ann. §§ 19.02, 20.04 (West 1989).  Pursuant to a plea
bargain agreement, the district court assessed punishment in each cause at imprisonment for forty-five years.
	In each cause, appellant's court-appointed attorney filed a brief in which he
concludes that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488
U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was
delivered to appellant, and appellant was advised of his right to examine the appellate record and
to file a pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the records and counsel's brief and agree that the
appeals are frivolous and without merit.  Further, we find nothing in the records that might
arguably support the appeals.
	The judgments of conviction are affirmed.

[Before Justices Powers, Aboussie and B. A. Smith]
Affirmed on Both Causes
Filed:  November 18, 1992
[Do Not Publish]